EXHIBIT 10.4

OPTION AGREEMENT

PURSUANT TO THE

EQUITY MEDIA HOLDINGS CORPORATION

2007 STOCK INCENTIVE PLAN

AGREEMENT (this “Agreement”), dated as of May 7, 2007, by and between Equity
Media Holdings Corporation, a Delaware Corporation, (the “Company”) and Mark
Dvornik (the “Participant”).

Preliminary Statement

The Compensation Committee of the Board of Directors of the Company (the
“Committee”), pursuant to Equity Media Holdings Corporation 2007 Stock Incentive
Plan (the “Plan”), has authorized the granting to the Participant, as an
Eligible Individual (as defined in the Plan), of a nonqualified stock option
(the “Option”) to purchase the number of shares of the Company’s common stock,
par value $0.00001 per share (the “Common Stock”), set forth below. The parties
hereto desire to enter into this Agreement in order to set forth the terms of
the Option. Unless otherwise indicated, any capitalized term used but not
defined herein shall have the meaning ascribed to such term in the Plan. A copy
of the Plan has been delivered to the Participant. By signing and returning this
Agreement, the Participant acknowledges having received and read a copy of the
Plan and agrees to comply with the Plan, this Agreement and all applicable laws
and regulations.

Accordingly, the parties hereto agree as follows:

1. Grant of Option. Subject in all respects to the Plan and the terms and
conditions set forth herein and therein, effective as of May 7, 2007 (the “Grant
Date”), the Company hereby grants to the Participant the Option to purchase from
the Company up to 250,000 shares of Common Stock at a price per share of $4.55,
which is the Fair Market Value of the Common Stock, as determined in accordance
with the terms of the Plan. The Option shall be a nonqualified stock option. No
part of the Option granted hereby is intended to qualify as an “incentive stock
option” under Section 422 of the Internal Revenue Code of 1986, as amended.

 

1



--------------------------------------------------------------------------------

2. Exercise. The Option shall vest in installments as provided below, which
shall be cumulative. The following table indicates each date (the “Vesting
Date”) upon or after which, subject to Section 6 of the Plan, the Participant
shall be entitled to exercise the Option with respect to the percentage of
shares of Common Stock that have vested as of such Vesting Date as indicated
below, provided that the Participant’s employment or other service with the
Company has not been terminated prior to such date:

 

Vesting Date

   Number of Shares

On Grant Date

   0%

One year anniversary of Grant Date

   25%

Two year anniversary of Grant Date

   50%

Three year anniversary of Grant Date

   75%

Four year anniversary of Grant Date

   100%

Except as specifically provided in the Plan, there shall be no proportionate or
partial vesting in the periods between the Vesting Dates and all vesting shall
occur only on the aforementioned Vesting Dates.

Notwithstanding the foregoing, if Participant’s employment is terminated by the
Company or a certain employment agreement, entered into as of May 7, 2007, by
and between Mark Dvornik and the Company (the “Employment Agreement”), is not
renewed by the Company (on terms comparable to the current Employment Agreement)
after the initial 2-year term, in both instances, for any reason other than for
a reason constituting Good Cause under Section 5(b)(6) of the Employment
Agreement, or if the Participant terminates his employment or does not renew the
Employment Agreement (on terms comparable to the current Employment Agreement),
after the initial 2-year term, in both instances, for a reason constituting Good
Cause under Section 5(c) of the Employment Agreement, the portion of the Option
unvested as of such termination or non-renewal, as applicable, shall vest
immediately upon the earlier of such termination of employment or the expiration
date of the Employment Agreement. Portion of the Option that vests pursuant to
the immediately preceding sentence, may be exercised by the Participant at any
time within a period not to exceed thirty (30) days from the earlier of the date
of termination of the Participant’s employment or the expiration date of the
Employment Agreement, but in no event after the termination of the Option
pursuant to its terms.

In the event the Participant’s employment is terminated by the Company or the
Employment Agreement is not renewed by the Company after the initial 2-year term
(on terms comparable to the current Employment Agreement), in both instances,
for a reason constituting Good Cause under Section 5(b)(6) of the Employment
Agreement, or if the Participant terminates his employment or does not renew the
Employment Agreement (on terms comparable to the current Employment Agreement),
in both instances, for any reason other than for a reason constituting Good
Cause under Section 5(c) of the Employment Agreement, all remaining, unvested
options shall expire immediately upon the earlier of such termination or the
expiration date of this Employment Agreement.

Any exercises of the Option by the Participant as provided above, in whole or in
part, shall be made in accordance with such procedures as the Committee shall
prescribe, including, without limitation, the filing of such written form of
exercise notice, if any, as may be promulgated by the Committee, and in
accordance with applicable tax and other laws.

Except as specifically set forth above, vesting shall occur in accordance with
the Plan.

3. Termination. The Option shall expire on the seventh (7th) anniversary of the
date of grant of the Option or earlier as provided in the Plan, including at
such time as provided in Section 6(k) of the Plan in the event the Participant
incurs a termination of employment or other service with the Company, unless
otherwise provided in Section 2 of this Agreement.

 

-2-



--------------------------------------------------------------------------------

4. Restriction on Transfer of Option. The Option granted hereby is not
transferable otherwise than by will or under the applicable laws of descent and
distribution and during the lifetime of the Participant may be exercised only by
the Participant. In addition, the Option shall not be assigned, negotiated,
pledged or hypothecated in any way (whether by operation of law or otherwise),
and the Option shall not be subject to execution, attachment or similar process.
Upon any other attempt to transfer, assign, negotiate, pledge or hypothecate the
Option, or in the event of any levy upon the Option by reason of any execution,
attachment or similar process contrary to the provisions hereof, the Option
shall immediately become null and void.

5. Rights as a Stockholder. The Participant shall have no rights as a
stockholder with respect to any shares covered by the Option until the
Participant shall have become the holder of record of the shares, and no
adjustments shall be made for dividends in cash or other property, distributions
or other rights in respect of any such shares, except as otherwise specifically
provided for in the Plan.

6. Provisions of Plan and Other Agreements Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan as may be adopted by the Committee and as
may be in effect from time to time. The Plan is incorporated herein by
reference. If and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. If and to the
extent that this Agreement conflicts or is inconsistent with the terms,
conditions and provisions of any employment, severance, retirement or other
similar agreement between the Company and the Participant, such other agreement
between the Company and the Participant shall control, and this Agreement shall
be deemed to be modified accordingly.

7. Withholding. In connection with the exercise of the Option, the Participant
agrees (a) to pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any federal, state or local, domestic or foreign
taxes of any kind required by law to be withheld with respect to such exercise,
and (b) that the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Participant any
federal, state or local taxes of any kind required by law to be withheld with
respect to the exercise of the Option.

8. Notices. Any notice or communication given hereunder shall be in writing and
shall be deemed to have been duly given when delivered in person, or by United
States mail, to the appropriate party at the address set forth below (or such
other address as the party shall from time to time specify):

 

-3-



--------------------------------------------------------------------------------

If to the Company, to:

Equity Media Holdings Corporation

1 Shackleford Drive, Suite 400

Little Rock, Arkansas 72211

Attention: General Counsel

If to the Participant, to:

the address indicated after his or her signature at the end of this Agreement.

9. No Obligation to Continue Employment or Other Service. This Agreement does
not guarantee that the Company will employ or otherwise retain the services of
the Participant for any specific time period, nor does it modify in any respect
the Company’s right to terminate or modify the Participant’s employment, nature
of other service or compensation.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

  Equity Media Holdings Corporation   By:                                      
                                                                    

Name:                                     
                                                             

 

Title:                                     
                                                               

 

ACCEPTANCE BY PARTICIPANT:

                                        
                                                                           

Participant’s Signature

    Date    

Home Address:        

(please print)

 

                                                                               
                                

  Street                                             
                                                                           

City

 

State

  Zip Code  

 

-5-